DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. The Applicant has amended Claim 1 to incorporate the limitations of the now-cancelled Claim 2, i.e. an atomic ratio of transition metal to a total content of the transition metal and silicon of at least 0.001. The Applicant has argued that Paragraph [0068] of Takasaka et al. (Japanese Patent Publication No. 2018/054838 A) does not disclose or suggest the clamed layer composed of transition metal, silicon, nitrogen and oxygen (emphasis in original).
2.	In response, the Examiner would like to point out that a reference is relevant for all that it teaches.  In re Heck, 216 USPQ 1038, 1039 (Fed. Cir. 1983). "[I]n a section 103 inquiry, 'the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.'" Merck & Co. Inc. v. Biocraft Laboratories Inc., 10 USPQ2d 1843, 1846 (Fed. Cir. 1989) (quoting In re Lamberti, 192 USPQ 278, 280 (CCPA 1976)).
3.	Takasaka et al. (Japanese Patent Publication No. 2018/054838 A) teaches a layer composed of transition metal, silicon, nitrogen and oxygen throughout the document. Indeed, the prior Office Action states: “Takasaka teaches (Paragraph [0018]) ‘a film comprising a transition metal, silicon, nitrogen and oxygen can be used to enhance chemical resistance.’” Furthermore, Takasaka et al. (Japanese Patent Publication No. 2018/054838 A) teaches in Paragraphs [0011, 0018, 0036, 0039, 0047, 0053, 0061, 0067, 0072, 0088, and 0092-0093] and elsewhere in the document a layer composed of transition metal, silicon, nitrogen and oxygen. For this reason, the Applicant’s arguments are not found to be persuasive.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
5.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (U.S. Patent Publication US 2018/0335692 A1), hereinafter Nam, and in view of Takasaka et al. (Japanese Patent Publication No. 2018/054838 A), hereinafter Takasaka.
7.	Regarding Claim 1, Nam teaches (Abstract, Paragraphs [0011-14]) a phase shift-type photomask blank. Paragraph [0014] of Nam teaches a substrate. Nam teaches (Abstract, Paragraphs [0011-14]) a phase shift film thereon the substrate. Paragraph [0044] of Nam teaches a phase shift film consisting of a single layer or multiple layers. Paragraphs [0033-0039] of Nam teach that said single or multiple layers comprising at least one layer selected from the group consisting of a layer composed of transition metal, silicon, nitrogen and oxygen, and a layer composed of silicon, nitrogen and oxygen. Examiner notes that the written construction of this limitation encompasses a phase shift film comprising only a single layer or multiple layers composed of silicon, nitrogen, and oxygen, and therefore need not comprise one or more layers composed of transition metal, silicon, nitrogen, and oxygen. Paragraph [0045] of Nam teaches the phase shift film having a phase shift of 150 to 250o. Paragraph [0035] of Nam teaches a transmittance of 60 to 80%. Paragraph [0035] of Nam teaches that the transmittance is with respect to light having a wavelength of up to 200 nm. Paragraph [0036] of Nam teaches a phase shift film having a thickness of up to 150 nm. Paragraphs [0033 and [0071-0087] (Embodiment 1)] of Nam teach that the layer composed of transition metal, silicon, nitrogen and oxygen has a content (atomic ratio) of up to 
8.	Nam, however, fails to explicitly disclose that when a layer of the phase shift film comprises transition metal, silicon, nitrogen, and oxygen, that atomic ratio of (transition metal / (transition metal + silicon) ) is at least 0.001.
9.	Takasaka teaches (Paragraphs [0067-0068]) that when the phase shift film comprises transition metal, silicon, oxygen and nitrogen, that the atomic ratio of (transition metal / (transition metal + silicon) ) is “preferably 0.03 or less, and more preferably 0.001 or more.” Takasaka teaches (Paragraph [0018]) “a film comprising a transition metal, silicon, nitrogen and oxygen can be used to enhance chemical resistance.”
10.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Nam to explicitly specify that when a layer of the phase shift film comprises transition metal, silicon, nitrogen, and oxygen, that atomic ratio of (transition metal / (transition metal + silicon) ) is at least 0.001, as disclosed by Takasaka, to improve the chemical resistance of the phase shift film.
Claim 3, Nam teaches (Paragraph [0039]) each layer composing the phase shift film has a total content of nitrogen and oxygen of at least 50 at%.
12.	Regarding Claim 4, Nam teaches (Paragraph [0075] (Embodiment 1)) each layer composing the phase shift film has a nitrogen content of at least 10 at% and the nitrogen content is lower than an oxygen content, therein for Embodiment 1, wherein the transmittance was 68%, “the composition ratio of silicon (Si):nitrogen (N): oxygen (0) was 16.3 at %:15.6 at %:68.1 at %.”.”
13.	Regarding Claim 5, Nam teaches (Paragraph [0033]) the transition metal comprises molybdenum. Examiner notes that given that Claim 5 is a dependent claim of Claim 1 and is, therefore, only further limiting the scope of Claim 1, i.e. that if one or more layers comprising transition metal, silicon, nitrogen, and oxygen has been selected, then one or more of those possible layers comprise the transition metal molybdenum. It is reiterated, as the Examiner has previously noted, that the written construction of Claim 1 in the instant application encompasses a phase shift film comprising only a single layer or multiple layers composed of silicon, nitrogen, and oxygen, and therefore need not comprise one or more layers composed of transition metal (e.g. molybdenum), silicon, nitrogen, and oxygen. 
14.	Regarding Claim 6, Nam teaches (Paragraphs [0048-0050] and [0077] (Embodiment 1)) a second layer consisting of a single layer or multiple layers on the phase shift film. Nam teaches (Paragraphs [0048-0050]) the second layer being composed of a chromium-containing material.
15.	Regarding Claim 7, Nam teaches (Paragraph [0067]) phase shift-type photomask prepared by using the phase shift-type photomask blank of Claim 1 of the instant application.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

18.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/11/2021